            Case 1:20-cv-08247-SDA Document 40 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            3/31/2021

 Kastriot Haxhani, et al.,

                                 Plaintiffs,
                                                            1:20-cv-08247 (LGS)(SDA)
                     -against-
                                                            ORDER SCHEDULING TELEPHONIC
 Elsayed III Corp., et al.,                                 SETTLEMENT CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

May 25, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

        The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                March 31, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
